Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing January 8, 2009 Mr. Jim B. Rosenberg Senior Assistant Chief Accountant United States Securities and Exchange Commission Washington, D.C. 20549 Mail Stop 6010 RE: Enzon Pharmaceuticals, Inc. Form 10-K for the Fiscal Year Ended December 31, 2007 Filed February 29, 2008 File Number: 000-12957 Dear Mr. Rosenberg: By telephonic communication from the Staff of the Commission, the Staff provided a comment regarding the Form 10-K for the Fiscal Year Ended December 31, 2007 (the Form 10-K) of Enzon Pharmaceuticals, Inc. (the Company) filed February 29, 2008. Enclosed please find the response to this comment. 1. Please refer to your response to comment # 3. Please revise your disclosure to clarify that the Company does not have any continuing involvement in the selling or marketing of PEG-Intron and has no impact over the future royalty stream of PEG-Intron. Please clarify that the payment was non-refundable and that the amount received is a fixed amount but is not dependant on the future royalty stream. Response: The Company confirms that it has no continuing involvement in the selling or marketing of PEG-Intron, has no impact over the future royalty stream of PEG-Intron, that the upfront payment of $92.5 million received was non-refundable, was fixed in amount and is not dependent on the future royalty stream of PEG-Intron. As requested by the Staff, the Company will include this additional disclosure in the 10-K filing for the year ended December 31, 2008. We acknowledge that: The Company is responsible for the adequacy and accuracy of the disclosure in the filing; Staff comments or changes to disclosures in response to Staff comments do not foreclose the Commission from taking any action with respect to the filing; and The Company may not assert Staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. If I can be of any further assistance, please do not hesitate to contact me at (908) 541-8759. Very truly yours, /s/ Craig A. Tooman Craig A. Tooman EVP Finance and CFO
